Exhibit 10.20

 

Eltron

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of April 1, 1997 (the “Effective Date”),
is entered into between Eltron International, Inc., a California corporation
(“Eltron”), and Veraje Anjargolian, an individual residing at 3344 Emerald Isle
Drive, Glendale, CA 91206 (“Employee”). In consideration of the mutual promises
contained herein, Eltron and Employee agree as follows:

 

1.                                       Employment.

 

During the Employment Term (as defined below), Eltron hereby employs Employee as
its Vice President, New Business Development or in such other capacities as may
be requested from time to time. Employee accepts such employment and shall
render the services specified herein upon the terms and conditions and for the
compensation herein provided.

 

2.                                       Term of Employment.

 

Unless otherwise extended by written agreement of the parties, Employee’s
employment hereunder will commence as of the Effective Date and will end on the
earlier of: (a) the first anniversary of the Effective Date; (b) the date of
termination of Employee’s employment pursuant to Sections 5, 6, or 7; or (c) the
date of Employee’s death (collectively, the “Employment Term”). Until either
party gives written notice to the other party prior to the expiration of the
Employment Term, this Agreement shall automatically renew on each anniversary of
the Effective Date for an additional one (1) year term and all of the terms of
this Agreement shall govern unless otherwise agreed to in writing signed by both
parties.

 

3.                                       Services to be Rendered.

 

Subject to the terms and conditions of this Agreement, Employee will initially
be employed as Vice President, New Business Development. Employee further agrees
to serve in such other positions with Eltron or with its affiliates or
subsidiaries as Eltron may periodically request. Initially, Employee will report
to Donald Skinner, Chairman and Chief Executive Officer.

 

Employee agrees to observe and comply with all of the policies, procedures and
rules of Eltron regarding the performance of his specific duties and the duties
and obligations of Eltron employees in general. Employee specifically covenants,
warrants and represents to Eltron that he has the full, complete and entire
right and authority to enter into this Agreement, and that he has no agreement,
duty, commitment or responsibility of any kind or nature whatsoever with any
other party, person, or entity which would conflict with or prevent any
performance of his duties for Eltron.

 

4.                                       Salary and Benefits; Reimbursement of
Expenses.

 

a.     Base Salary. Eltron shall pay Employee a base salary for full-time
employment compensation at the rate of $9,583.33 per month, payable in equal
bi-weekly installments. Eltron shall make all deductions, withholding, and other
payments that are required by law from the gross sums paid to Employee.

 

b.     Expense Reimbursement. Eltron will pay or reimburse Employee for all
preapproved business travel, business entertainment and other expenses
reasonably and necessarily incurred by Employee in the performance of his
obligations under this Agreement and in accordance with Eltron’s policies and
procedures. Employee shall submit receipts for all requested reimbursement of
expenses.

 

--------------------------------------------------------------------------------


 

c.     Benefit Plans and Other Fringe Benefits. Employee and his dependents that
are eligible will be permitted to participate in medical, life insurance and
disability plans now made available generally by Eltron to its employees or
which may be made generally available in the future, subject to, and on a basis
consistent with, the terms, conditions and administration of each such plan.

 

It will not constitute a breach of this Agreement if Eltron unilaterally
modifies, reduces or eliminates any of the benefits under any of these plans if
such modification, reduction, or elimination applies equally to all similarly
situated eligible participants in such plans.

 

Employee, in accordance with Eltron’s vacation policy, may take annual vacations
aggregating 80 hours per year during the first and second year of this
Agreement. The maximum accrual of vacation hours for the Employee will be 200
hours.

 

d.     Bonuses. Employee shall be eligible to participate in a discretionary
bonus plan for bonuses of up to 30% of Employee’s quarterly base salary, payable
upon successful completion of certain tasks. Employee and the Chief Executive
Officer shall draft a writing listing Employee’s proposed Most Important Tasks
(“MIT”) for each upcoming quarter. Each proposed task shall then be reviewed
and, if satisfactory, approved by the Compensation Committee of the Board of
Directors or the Chief Executive Officer and assigned a numerical weighting. At
the end of each quarter, Employee’s approved MIT’s will be reviewed by the Chief
Executive Officer to assess task completion and determine the amount of bonus,
if any, to be awarded. The determination of the amount of the discretionary
bonus, if any is awarded, shall be in the sole discretion of the Compensation
Committee of the Board of Directors or, if applicable, the Chief Executive
Officer.

 

5.                                       Disability.

 

If Employee becomes either partially or totally unable to perform his duties
hereunder because of any illness, injury or physical or mental disability during
the term of his employment at Eltron, he may remain a participant in Eltron’s
benefit and compensation plans, in accordance with, and to the extent permitted
under the terms of such plans. In the event of a partial disability, and if
requested by Eltron, Employee will provide such part-time services as may be
consistent with the nature and extent of such disability and his position with
Eltron. As used herein, “disability” means a temporary or permanent condition
which, in the opinion of a competent medical professional selected by Eltron,
would prevent or prohibit Employee from performing or attempting to perform his
duties hereunder substantially as performed prior to the occurrence of such
disability.

 

Should Employee be disabled for a consecutive three-month period or three months
out of six months or, if in the opinion of a medical professional selected by
Eltron, Employee can be reasonably expected to be disabled for at least any one
of those periods of time, Eltron and Employee agree that Employee’s employment
will be terminated and Eltron may immediately fill Employee’s position with a
permanent replacement. Under such circumstances, Employee’s employment will be
treated as if Employee resigned pursuant to Section 7 herein.

 

6.                                       Termination of Employment by Eltron.

 

a.     With Cause. Eltron may terminate Employee’s employment under this
Agreement for “cause”. Upon termination of Employee’s employment by Eltron for
“cause,” all of Employee’s rights to salary, fringe benefits and all other
payments and perquisites from Eltron will terminate prospectively to the maximum
extent permitted by the applicable law and plan provisions. Any such termination
by Eltron will be effective on five (5) days written notice, which notice will
state that the termination is for “cause.” Eltron may also suspend Employee from
all duties during this five-day period.

 

As used herein, “cause” means:

 

(i)                            The commission by Employee of any felony;

 

(ii)                           Any breach by Employee of any material term,
provision or covenant contained in this Agreement and the failure of Employee to
cure the same within a reasonable period of time not to exceed sixty (60)

 

--------------------------------------------------------------------------------


 

days of receipt of written notice of such failure (which notice must state what
action or inaction by the Employee constitutes the breach and what Employee must
do or not do to correct the breach) and the demand that the same be cured;

 

(iii)                          The willful failure, neglect, inability or
refusal of Employee to perform his duties and responsibilities under this
Agreement and the failure to cure the same within fifteen (15) days of receipt
of written notice (which notice must state what action or inaction by the
Employee constitutes the breach and what Employee must do or not do to correct
the breach) of such failure and the demand that the same be cured;

 

(iv)                          Any material breach by Employee of any of Eltron’s
material policies, practices, rules and/or regulations and the failure to cure
the same within fifteen (15) days of receipt of written notice (which notice
must state what action or inaction by the Employee constitutes the breach and
what Employee must do or not do to correct the breach) of such failure and the
demand that the same be cured; or

 

(v)                           Any dishonesty or fraudulent conduct by Employee.

 

(b)   Without Cause. Eltron may terminate the Employee without cause at any
time, effective immediately. Under such circumstances, the parties agree that
Eltron, its officers, directors and employees shall not be liable for any claims
by the Employee and the Employee agrees to discharge with prejudice any such
claims against Eltron and its officers and directors upon:

 

(i)                            Payment by Eltron to Employee to Employee of his
base salary on a bi-weekly basis for a period of six (6) months after the date
of such termination without cause. No vacation benefits or eligibility shall
accrue during the six-month period; and

 

(ii)                           Payment by Eltron of Employee’s medical coverage
for himself and his eligible dependents for a period of six (6) months at a
substantially equivalent level as was received prior to termination. Employee
agrees to cooperate with Eltron to facilitate the providing of such benefits to
the Employee and his eligible dependents at the lowest reasonable cost.

 

During the period that Employee’s base salary is continued, Employee agrees to
be available in person or by phone to cooperate and assist Eltron’s officers,
directors and employees with respect to inquiries concerning Eltron affairs.
Employee understands that the continuation of the base salary shall be made in
accordance with Eltron’s then-existing withholding and payroll policies.

 

7.                     Termination by Employee.

 

Employee may terminate his employment under this Agreement with or without
“cause” upon reasonable written notice to Eltron. All of Employee’s rights to
salary, fringe benefits, and other payments and perquisites will terminate
prospectively to the maximum extent permitted by applicable law and plan
provisions as of the date of Employee’s termination.

 

8.                                       Full-Time Employment; Confidentiality.

 

a.     Full-Time Employment. Employee will devote his full time, energies and
attention to perform all of his duties to Eltron under this Agreement. In
addition, Employee will not engage in any business, civic or other activities
that would interfere with the performance of his duties hereunder. Employee
further agrees that he will not perform services, whether or not for
compensation, for any person or entity, which competes directly or indirectly
with Eltron.

 

b.     Confidentiality. Except as may be required in the ordinary course of
performing his duties hereunder, Employee at no time, whether during or after
the termination of his employment (other than to promote and advance the
business of Eltron), will reveal to any person or entity any trade secrets or
confidential business information concerning Eltron, including but not limited
to its production processes, inventions, formulae, research results and
activities, marketing plans and strategies, pricing policies, customer lists and
accounts, business or financial information of Eltron which have

 

--------------------------------------------------------------------------------


 

come to the Employee’s knowledge in the course and result of his employment with
Eltron. These restrictions will not apply to information that is in the public
domain, information that is required to be disclosed by law or an order of a
court, agency or proceeding, or where Employee is authorized in writing to
disclose by the Board of Directors of Eltron.

 

c.     Return of All Eltron Property and Documents. Upon the termination of
employment, Employee will immediately return to Eltron all property of Eltron
including, without limitation, all keys, credit cards, documents and
information, however maintained (including computer files, tapes, and
recordings), concerning Eltron and acquired by Employee in the course and scope
of his employment (excluding only those documents relating to Employee’s own
salary and benefits).

 

d.     Eltron’s Right to Equitable Relief. If Employee commits a breach, or
threatens to commit a breach, of any of the terms of this Agreement, it is
understood and agreed that such conduct would result in immediate and
irreparable harm to Eltron and would cause damage to Eltron in an amount
difficult to ascertain. Eltron will be entitled to the remedies of injunction
and specific performance by any court having competent equity jurisdiction, and
nothing in Section 9 herein shall apply or be interpreted to prohibit Eltron
from seeking such equitable remedies.

 

e.     Duties of Employee after Termination. Employee shall fully cooperate with
Eltron in all matters relating to the winding up of his pending work on behalf
of Eltron and the orderly transfer of any such pending work and of his duties
and responsibilities for Eltron to such other employees of Eltron as may be
designated by the management of Eltron.

 

9.     Arbitration.

 

Any controversy, dispute or claim arising out of, or relating to or concerning
the employment and compensation of Employee or the termination of Employee’s
employment or a claimed violation of any provision of the laws of California or
the United States will be settled by arbitration in Ventura County, California,
in accordance with the Rules of the American Arbitration Association (the “AAA”)
then existing. Should the AAA publish rules designed to accomplish the
arbitration of employment disputes between employees not represented by a union
and their employers, then those rules will be utilized. This agreement to
arbitrate will be specifically enforceable. Judgment upon any award rendered by
an arbitrator may be entered in any court having jurisdiction. If the rules of
the AAA differ from those of this Section, the provisions of this Agreement will
control.

 

a)     Procedure for Arbitration. Subject to the above, any demand for
arbitration may be filed with the AAA and served upon the other party at any
time within the period covered by the applicable statute of limitations.

 

b)    Conduct of Arbitration Proceedings. The cost of the arbitrator will be
shared equally by the parties. If there is any issue whatsoever concerning
confidentiality or trade secrets, no recording or transcription of the
arbitration will take place.

 

c)     Powers of the Arbitrator. The arbitrator will have no authority to
extend, modify or suspend any of the terms of this Agreement. The arbitrator
will make his award in writing and shall accompany it with an opinion discussing
the evidence and setting forth the reasons for his award. The arbitrator shall
have the power to make all factual determinations and rule on all issues of law.
ANY AWARD RENDERED BY THE ARBITRATOR SHALL BE FINAL AND BINDING UPON EACH PARTY
TO THE ARBITRATION AND UNREVIEWABLE FOR ERROR OF LAW OR FOR LEGAL REASONING OF
ANY KIND AND ANY SUCH AWARD MAY BE CONFIRMED AND A JUDGMENT ON SUCH AWARD MAY BE
ENTERED IN ANY COURT OF COMPETENT JURISDICTION.

 

d)    Waiver of Right to Trial by Jury or Court. The parties hereto specifically
waive any right to a trial by jury or a trial before a state or federal court
judge.

 

--------------------------------------------------------------------------------


 

10.   Non-Solicitation.

 

During the Employment Term and for a period of one year thereafter, Employee
agrees that he shall not solicit any customers of Eltron, or recruit or cause
any other person to recruit any employee of Eltron to any business or businesses
competitive with Eltron.

 

11.   Inventions.

 

a)     Inventions Retained and Licensed. Employee has attached as Exhibit A
hereto a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to his employment with Eltron (collectively referred to as “Prior Inventions”),
which belong to Employee, which relate to Eltron’s proposed business, products
or research and development, and which are not assigned to Eltron hereunder; or,
if no such list is attached, Employee represents that there are no such Prior
Inventions. If in the course of Employee’s employment with Eltron, Employee
incorporates into a Eltron product, process or machine any Prior Inventions
owned by Employee or in which Employee has an interest, Eltron is hereby granted
and shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use and sell such Prior Inventions as part
of or in connection with such product, process or machine.

 

b)    Assignment of Inventions. Employee agrees that he will promptly make full
written disclosure to Eltron, will hold in trust for the sole right and benefit
of Eltron, and hereby assigns to Eltron, or its designee, all of the Employee’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Employee
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Employee is in the employ of Eltron (collectively referred to as “Inventions”),
except as provided in Section 11(f) below. Employee further acknowledges that
all original works of authorship which are made by Employee (solely or jointly
with others) within the scope of and during the period of his employment with
Eltron and which are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act.

 

c)     Inventions Assigned to the United States. Employee agrees to assign to
the United States government all of Employee’s right, title and interest in and
to any and all inventions whenever such full title is required to be in the
United States by a contract between Eltron and the United States or any of its
agencies.

 

d)    Maintenance of Records. Employee agrees to keep and maintain adequate and
current written records of all Inventions made by Employee (solely or jointly
with others) during the term of Employee’s employment with Eltron. The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by Eltron. The records will be available to and remain the sole
property of Eltron at all times.

 

e)     Patent and Copyright Registrations. Employee agrees to assist Eltron, or
its designee, at Eltron’s expense, in every proper way to secure Eltron’s rights
in the inventions and any copyright patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to Eltron of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Eltron shall deem necessary in order
to apply for and obtain such rights and in order to assign and convey to Eltron,
its successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. Employee further
agrees that his obligation to execute or cause to be executed, when it is in
Employee’s power to do so, any such instrument or papers shall continue after
termination of this Agreement. If Eltron is unable because of Employee’s mental
or physical incapacity or for any other reason to secure Employee’s signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to Eltron as above, then Employee hereby irrevocably designates and
appoints Eltron and its duly authorized officers and agents as Employee’s agent
and attorney-in-fact, to act for and in Employee’s behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters or patent or copyright
registrations thereon with the same legal force and effect as if executed by
Employee.

 

f)     Exception to Assignments. Employee understands that the provisions of
this Agreement requiring assignment of Inventions to Eltron do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached as Exhibit B). Employee will advise Eltron promptly in
writing of any inventions that

 

--------------------------------------------------------------------------------


 

Employee believes meet the criteria in California Labor Code Section 2870 and
which are not otherwise disclosed on Exhibit A.

 

12.   Notices.

 

Any notice or other communication required or permitted to be given to the
parties hereto shall be deemed to have been given when received addressed as
follows:

 

 

a)

If to Eltron:

 

 

Eltron International, Inc.

 

 

41 Moreland Road

 

 

Simi Valley, California 93065

 

 

Attention: Chief Executive Officer

 

 

 

 

b)

If to Employee:

 

 

Veraje Anjargolian

 

 

 

 

 

 

 

 

 

 

13.   Entire Agreement.

 

Any previous written oral employment agreement between Employee and Eltron
(including its subsidiaries) is canceled. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all prior or contemporaneous negotiations, discussions, or
preliminary or final agreements, written or oral.

 

14.   Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of California.

 

15.   Assignment by Eltron/No Assignment by Employee.

 

Eltron may assign its rights and delegate its responsibilities under this
Agreement to any corporation which acquires all or substantially all of the
operating assets of Eltron by merger, consolidation, dissolution, liquidation,
combination, sale or transfer of assets or otherwise. Employee may not assign
any rights or obligations under this Agreement.

 

16.   No Waiver.

 

No party’s failure to enforce any provision of this Agreement will be construed
in any way as a waiver of such provision or provisions, or prevent that party
thereafter from enforcing each and every other provision of this Agreement.

 

17.   Partial Invalidity.

 

Invalidity or unenforceability of any provision or portion of this Agreement
will not affect the validity or enforceability of the other provisions of this
Agreement.

 

19.   Interpretations.

 

Both parties have been afforded the opportunity to be represented by counsel.
Accordingly, no interpretation or construction of any provision will be
influenced by the identity of the draftsperson thereof.

 

--------------------------------------------------------------------------------


 

20.   Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts each
of which shall be deemed an original but all of which together shall constitute
one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

 

ELTRON INTERNATIONAL, INC.

 

 

 

By

/s/ Donald Skinner

 

 

 

 

 

 

Donald Skinner

 

 

Chairman

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Veraje Anjargolian

 

 

 

 

Veraje Anjargolian

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

EMPLOYMENT AGREEMENT

 

The following is a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets of Employee:

 

 

 

No inventions, improvements, etc., listed.

 

 

 

 

Addition Sheets Attached

 

 

 

 

/s/ Veraje Anjargolian

 

 

 

 

Veraje Anjargolian

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

EMPLOYMENT AGREEMENT

 

 

California Labor Code Section 2870:

 

§ 2870. Employment agreements; assignments of rights.

 

a)     Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

1)     Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

 

2)     Result from any work performed by the employee for the employer.

 

b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

--------------------------------------------------------------------------------

 